Name: 87/321/EEC: Commission Decision of 12 June 1987 approving an addendum to the programme relating to beef/veal, pigmeat, goatmeat and sheepmeat submitted by the Government of the Federal Republic of Germany for the Land of Bavaria pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  regions of EU Member States
 Date Published: 1987-06-23

 Avis juridique important|31987D032187/321/EEC: Commission Decision of 12 June 1987 approving an addendum to the programme relating to beef/veal, pigmeat, goatmeat and sheepmeat submitted by the Government of the Federal Republic of Germany for the Land of Bavaria pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 163 , 23/06/1987 P. 0051 - 0051*****COMMISSION DECISION of 12 June 1987 approving an addendum to the programme relating to beef/veal, pigmeat, goatmeat and sheepmeat submitted by the Government of the Federal Republic of Germany for the Land of Bavaria pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (87/321/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 560/87 (2), and in particular Article 5 thereof, Whereas on 28 May 1986 the Government of the Federal Republic of Germany forwarded an addendum to the programme approved by Commission Decision 81/773/EEC (3) relating to beef/veal and pigmeat in the Land of Bavaria and on 20 October 1986 submitted supplementary information; Whereas the aim of that addendum is to rationalize and modernize slaughter installations, ancillary facilities, refrigeration plant and cutting rooms so as to increase the competitiveness of the sector and add value to its production; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the addendum contains sufficient information, as required in Article 3 of Regulation (EEC) No 355/77, to show that the objectives of Article 1 of the Regulation can be achieved in respect of beef/veal, pigmeat, goatmeat and sheepmeat in the Land of Bavaria; whereas the period of seven years fixed for the execution of the addendum is in line with the objectives of the programme, the amount of investments and the schedule of works planned; whereas it therefore meets the requirements of Article 3 (1) (g); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The addendum to the programme relating to beef/veal, pigmeat, goatmeat and sheepmeat in the Land of Bavaria forwarded by the Government of the Federal Republic of Germany on 28 May 1986 concerning which supplementary information was submitted on 20 October 1986 pursuant to Regulation (EEC) No 355/77 is hereby approved. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 12 June 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 57, 27. 2. 1987, p. 6. (3) OJ No L 285, 7. 10. 1981, p. 34.